Citation Nr: 1103597	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
hypertension.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for depression, 
to include as secondary to the service-connected PTSD. 

3.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to medications prescribed for the service-
connected post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for asbestosis (claimed as 
a lung disorder). 

5.  Entitlement to an initial rating in excess of 30 percent for 
PTSD.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  By that rating action, the RO effectuated a January 
2008 Board decision and awarded service connection for PTSD; an 
initial 30 percent rating was assigned, effective March 22, 2004-
-the date VA received the Veteran's initial claim for service 
connection for this disability.  The Veteran appealed the RO's 
assignment of an initial 30 percent rating to the service-
connected PTSD to the Board. 

This appeal also stems from a March 2009 rating action.  By that 
ration action, the RO, in part, determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for depression.  The RO also denied 
service connection for erectile dysfunction, claimed as secondary 
to medications prescribed for the service-connected PTSD, and 
asbestosis (claimed as a lung disorder).  The Veteran appealed 
the RO's determinations with respect to these claims to the 
Board. 

Because the claim for a higher initial rating for PTSD on appeal 
follows the grant of service connection, the Board has 
characterized this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disabilities).

In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the North Little Rock, Arkansas 
VARO.  A copy of the hearing transcript is contained in the 
claims files.  

In a May 2010 statement to the RO, the Veteran indicated that he 
was withdrawing Arkansas Department of Veterans Affairs as his 
representative in the instant appeal. Thus, the Veteran has 
elected to pursue his appeal pro se.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002; 38 C.F.R. 
§ 20.900(c) (2010).

The issues of entitlement to service connection for depression on 
a de novo basis, entitlement to service connection for erectile 
dysfunction on a secondary basis, entitlement to service 
connection for asbestosis, and entitlement to an initial 
evaluation in excess of 30 percent for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that a withdrawal of 
the issue of whether new and material evidence has been received 
to reopen a previously denied claim for service connection for 
hypertension is requested.

2.  In a September 2004 rating decision, the RO denied the 
Veteran's claim for service connection for depression.  The 
Veteran did not initiate an appeal of that decision.

3.  The evidence associated with the claims file since the 
September 2004 rating decision is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for depression.


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for hypertension is withdrawn.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  A September 2004 rating decision, in which the RO denied 
service connection for depression, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2010).

3.  As evidence received since the September 2004 rating 
decision, wherein the RO denied service connection for 
depression, is new and material, the criteria for reopening the 
claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issue of 
whether new and material evidence has been received to reopen a 
claim for service connection for hypertension, and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the claim, and it is dismissed.

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable decision on the Veteran's petition to 
reopen his previously denied claim for service connection for 
depression, the Board finds that all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  
A claim which has been denied in an unappealed RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, then the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must evaluate 
the merits of the claim in light of all of the evidence, both new 
and old, after ensuring that VA's statutory duty to assist the 
claimant in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); Elkins v. West, 12 Vet. App. 209 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a September 2004 rating decision, the RO denied service 
connection for depression.  The evidence of record at that time 
consisted of the Veteran's service treatment records and VA 
treatment records.  The RO denied the Veteran's claim on the 
basis that the evidence of record failed to show a causal 
relationship between the Veteran's depression and his period of 
active military service, or that depression was manifested to a 
compensable degree with "two years following separation from 
service."  (See September 2004 rating action).

The evidence added to the record since the September 2004 rating 
decision consists, in part, of the Veteran's credible February 
2010 testimony before the undersigned Acting Veterans Law Judge.  
The Veteran testified that his symptoms of his service-connected 
PTSD and depression were "interlocked."  Thus, the Veteran, in 
essence, essentially argued that his depression was secondary to 
his service-connected PTSD.  The Board finds the Veteran's 
testimony to be new and material.  The testimony is new as it was 
not of record at the time of the RO's final September 2004 rating 
action.  The testimony is material because it raises a new theory 
of causation, namely secondary service connection.  

As this evidence must be presumed credible, it tends to establish 
a previously unestablished fact that was necessary to 
substantiate the claim.  After reviewing the record, the Board 
finds that new and material evidence has been submitted to reopen 
the Veteran's claim for service connection for depression.  As 
described below, the Board finds that a remand is necessary to 
address the reopened claim.


ORDER

The issue of whether new and material evidence has been received 
to reopen a claim for service connection for hypertension is 
dismissed.

New and material evidence having been received, service 
connection for depression, to include as secondary to the 
service-connected PTSD is reopened; the appeal is granted to this 
extent only.


REMAND

The Board finds that it must remand the service connection claims 
on appeal for appropriate substantive and procedural development.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described in the 
directives outlined in the indented paragraphs below.

With respect to the Veteran's claims for depression and erectile 
dysfunction, the Veteran claims that they are secondary to the 
service-connected PTSD and medications prescribed therefor 
(erectile dysfunction).  The Board finds that a remand is needed 
to properly evaluate these claims.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered until both are adjudicated).  
As such, it follows that Board resolution of the above-cited 
service connection claims, at this juncture, would be premature 
pending additional development, as outlined in the indented 
paragraphs below.

In addition, and with respect to the Board's decision to reopen 
the Veteran's claim for service connection for depression, to 
include as secondary to the service-connected PTSD, VA should 
consider this claims on the merits, in the first instance, to 
avoid any prejudice to the Veteran. 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To ensure that all due process 
requirements are met, the RO should give the Veteran another 
opportunity to present information and/or evidence pertinent to 
his appeal.  In particular, the RO should ensure that the Veteran 
is properly notified of what evidence is needed to support 
service connection for depression on a secondary basis.  The RO 
should also ensure that (in addition to the above), its notice 
meets the requirements of the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), such notice should include an explanation 
of how disability ratings and effective dates are established.  
After providing the appropriate notice on the claim for service 
connection for depression, to include as secondary to the 
service-connected PTSD, the RO should attempt to obtain any 
additional evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.

As to the asbestosis issue, the Veteran claims that during active 
military service, he was exposed to asbestos in the ceiling air 
ducts while serving as a clerk and cargo handler at a military 
base in Germany in 1973 and at Reilly Air Force Base.  (See T. at 
pages (pgs.) 17, 18).   Service personnel records show that the 
Veteran served with Detachment B, US Army Reception Group, 
Europe-Germany from November 10, 1972 to March 25, 1974.  The 
Veteran's service treatment records, to include an April 1974 
service discharge examination report, are devoid of any exposure 
to asbestos or lung pathology.  A chest x-ray at discharge was 
unremarkable for any significant abnormality.  Post-service 
private medical records reflect that the Veteran has been 
diagnosed with asbestosis and asbestos-related lung disease.  
These same records also show that he had post-service 
occupational exposure to asbestos while working as a building 
maintenance worker, railroad worker, laborer, and brake-shoe 
worker at Pine Bluff Arsenal (1974-1976) and Internal Paper 
Company (1976-1993).  The Veteran has not been afforded a VA 
examination to determine the etiology of his asbestosis and 
asbestos-related lung disease, and there is insufficient evidence 
to decide the claim.  For these reasons, the Board finds that a 
VA general medical examination is necessary before adjudication 
of the claim. 

Turning to the claim for an initial rating in excess of 30 
percent for the service-connected PTSD, this disability was last 
evaluated during a January 2007 VA examination.  A mental status 
evaluation was essentially negative with the exception of a 
mildly depressed mood and a "somewhat limited" insight.  The 
Veteran reported some suicidal ideation.  He did not report 
having had hallucinations.  At the Veteran's February 2010 
hearing before the undersigned, he reported that his PTSD 
symptoms had increased in severity, to include the presence of 
hallucinations.  (T. at page. 11).  Therefore, to ensure that the 
record reflects the current severity of the Veteran's PTSD, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is needed 
to properly evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be sent a notice 
letter addressing the type of evidence 
needed to support each of his claims and 
the relative duties of VA and himself in 
obtaining such evidence.  The elements of a 
claim under 38 C.F.R. § 3.310 should be 
described, as well as VA's practices in 
assigning disability evaluations and 
effective dates for those evaluations in 
light of Dingess.  Should the Veteran 
respond, appropriate action should be taken 
to obtain records of any treatment cited by 
him.

2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA psychiatric 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  
The entire claims files must be provided to 
the psychiatrist designated to examine the 
Veteran.  All necessary tests and studies 
should be accomplished.

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of any depression 
found on examination.  The examiner must 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such disorder 
is etiologically related to service.  The 
examiner must also provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed depression was 
caused or worsened beyond natural 
progression by the service-connected PTSD.

The psychiatrist should then address all 
subjective symptoms and objective findings 
and render a multi-axial diagnosis, 
including assignment of a Global Assessment 
of Functioning (GAF) score representing the 
level of impairment due to the Veteran's 
PTSD.  The psychiatrist must comment upon 
the impact of the Veteran's PTSD on his 
employability.

3.  The Veteran should then be afforded a 
VA general medical examination, with an 
appropriate examiner.  The purpose of the 
examination is to determine the etiology 
of the Veteran's erectile dysfunction and 
claimed asbestosis and asbestos-related 
lung disease. The Veteran's claims files 
must be made available to the examiner, 
and the examiner must review the entire 
claims files in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of any erectile 
dysfunction found on examination.  The 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any erectile dysfunction is was 
caused or worsened beyond natural 
progression by medications prescribed for 
the Veteran's service-connected PTSD (and 
depression, if and only if, depression is 
found to be secondary to the service-
connected PTSD).  The examiner must also 
provide an opinion that as to whether it 
is at least as likely as not that any 
currently diagnosed asbestosis and/or 
asbestos-related lung disease found on 
examinations is etiologically related to 
the Veteran's period of active service, to 
include his claimed exposure to asbestos.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims of 
entitlement to service connection for 
depression on a de novo basis (including 
as secondary to PTSD), entitlement to 
service connection for erectile 
dysfunction on a secondary basis, 
entitlement to service connection for 
asbestosis, and entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD.  If any benefit sought on appeal 
remains denied, furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
	A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


